Citation Nr: 1046899	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  10-41 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Appellant alleges that he was in the Commonwealth Army of the 
Philippines in service of the Armed Forces of the United States 
(USAFFE), including the recognized guerrillas in the service of 
the Armed Forces of the United States.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in May 2009 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


FINDING OF FACT

The National Personnel Records Center and U.S. Army Personnel 
Center have certified that the Appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas in the service of the Armed Forces of the 
United States.


CONCLUSION OF LAW

The Appellant does not have recognized active military service as 
required to establish eligibility for Filipino Veterans Equity 
Compensation Fund benefits.  38 U.S.C.A. § 501(a) (West 2002 & 
West Supp. 2010); American Recovery and Reinvestment Act § 1002, 
Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 
(2010).  






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

The U. S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of the 
claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law

The Appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002 
(enacted February 17, 2009) (to be codified in Title 38 of the 
United States Code: Veterans' Benefits).  Payments for eligible 
persons will be either in the amount of $9,000 for non-United 
States citizens or $15,000 for United States citizens.  The 
Secretary of VA is to administer the fund consistent with 
applicable provisions of the Title 38 of the United States Code.

Under Section 1002, an eligible person is any person:  (1) who 
served before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States; 

or (2) any person who served in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (3) any eligible person was discharged or 
released from service under conditions other than dishonorable.  
See 38 C.F.R. § 3.40 (eligibility for VA benefits for certain 
Philippine service).

For the purpose of establishing evidence of service, the 
Department of Veterans Affairs may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  (1) 
the evidence is a document issued by the service department; (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the Department of 
Veterans Affairs the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the stated requirements, the 
Department of Veterans Affairs will request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

The findings of the U.S. service department verifying a person's 
service are binding on VA for the purpose of establishing service 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).

Facts and Analysis

The Appellant alleges qualifying service in the Commonwealth Army 
of the Philippines in service of the Armed Forces of the United 
States (USAFFE), including the recognized guerilla forces in 
service of the Armed Forces of the United States.  




As proof of qualifying service, the Appellant has submitted 
numerous documents, including the following:  Certification from 
the Commonwealth Army of the Philippines, dated in February 1946; 
Certificate from the Philippine Army Training Center, dated in 
February 1946; Certificate from the Office of the Mayor, Province 
of Leyte, dated in December 1947; a copy of a service medal, 
denoting the Asiatic Pacific Campaign; a statement of military 
pay and allowances issued by the Philippine Army, dated in 
October 1947; Certification from the Philippine Veterans 
Administration, dated in May 1958 and January 1966; an 
acknowledgement certificate from the Bureau of Treasury, Manila, 
dated in July 1957; Certificate from the Office of the Adjutant 
General, Armed Forces of the Philippines, dated in May 1956; 
copies of various identification cards, showing a photo of the 
Appellant; a copy of a passbook with the Philippine Veterans 
Bank; Application for Settlement of Claims of Filipino Veterans 
under Republic Act No. 1889, dated in December 1958; Application 
for Old Age Pension with the Philippine Veterans Affairs Office, 
dated in July 1990; a social service information sheet from an 
outreach program at the Veterans Memorial Medical Center, dated 
in April 1979; and numerous affidavits executed by the Appellant 
and other individuals, asserting that they knew of the 
Appellant's service and had served with him.  

As none of the documents submitted by the Appellant was issued by 
a U.S. service department, the RO relied on verification of 
service from the National Personnel Records Center, which in 
April 2010 and in June 2010, certified that the Appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the United 
State Armed Forces.  In relation to an earlier claim for 
different benefits, the U.S. Army Reserve Personnel Center in 
March 1989 likewise certified that the Appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United State Armed 
Forces.  






As the affidavits of the Veteran and other individuals, as well 
as various certificates relevant to military service, fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as the records are not official documents of the 
appropriate United States service department, the documents may 
not be accepted by the Board as verification of service for the 
purpose of determining eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.

Further, the Appellant has provided no further evidence that 
would warrant a request for recertification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994) 
(recertification with evidence of erroneous spelling of name); 
Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
(recertification when there is newly received relevant evidence 
since the negative certification).

As the U.S. service department, through the National Personnel 
Records Center and the U.S. Army Reserve Personnel Center, 
certified that the Appellant did not serve as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerillas, in the service of the United State Armed Forces, the 
finding is binding on VA for the purpose of establishing service 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

Therefore, the Board concludes that the Appellant is not eligible 
for, that is, he is not legally entitled to the Filipino Veterans 
Equity Compensation Fund benefit under the American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5.

As the law is dispositive, the claim must be denied because of 
the lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

      (The Order follows on the next page.). 







      
ORDER

The Appellant is not eligible for benefits from the Filipino 
Veterans Equity Compensation Fund and the appeal is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


